Title: From Thomas Jefferson to Brissot de Warville, 27 May 1788
From: Jefferson, Thomas
To: Brissot de Warville, Jacques Pierre


          
            
              Sir
            
            Paris May 27. 1788.
          
          I now trouble you with my packets for America, which are indeed unreasonably bulky. The larger one addressed to Mr. Jay contains chiefly newspapers, pamphlets &c. so may be disposed of as you please. That addressed to Mr. Madison is of the same nature, as are all the others except the smallest of the two addressed to Mr. Jay which contains my letters, and of which I ask your special care. The letters herein inclosed for Mr. Thomson and Mr. Madison I will desire you to deliver when convenient to yourself, being intended to procure to these gentlemen the honor of your acquaintance. Those to M. de Moustier and to Madame Bingham, you will be so good as to send to them on your arrival in New York and Philadelphia. I have now only to add my thanks for the trouble you are so kind as to undertake, and my wishes that you may find my country as agreeable as your love of liberty has led you to expect. Be so good as to present my affectionate friendship to Monsr. de Crevecoeur, to accept my prayers for a safe, speedy and pleasant voiage, and assurances of the esteem & respect with which I have the honor to be Dear Sir your most obedient & most humble servt.,
          
            Th: Jefferson
          
         